UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7738



CURTIS LEON TAYLOR, SR.,

                                              Plaintiff - Appellant,

          versus


P. L. HUFFMAN; STATE OF GEORGIA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-92-800-R)


Submitted:   July 30, 1998                 Decided:   August 24, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis Leon Taylor, Sr., Appellant Pro Se. Mark Ralph Davis, OF-
FICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss the

appeal for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4. These periods

are “mandatory and jurisdictional.” Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders. Fed. R. App. P. 4(a)(1). The

only exceptions to the appeal period are when the district court

extends the time to appeal under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on October 22, 1997;

Appellant’s notice of appeal was filed on November 25, 1997. Appel-

lant’s failure to file a timely notice of appeal* or to obtain

either an extension or a reopening of the appeal period leaves this

court without jurisdiction to consider the merits of Appellant’s

appeal. We therefore dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately




     *
       For the purposes of this appeal we assume that the date
Appellant wrote on the notice of appeal is the earliest date it
would have been submitted to prison authorities. See Houston v.
Lack, 487 U.S. 266 (1988).


                                 2
presented in the materials before the before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 3